     Case 2:17-cv-10721-JTM-JVM Document 156-1 Filed 09/06/19 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF LOUISIANA

  RENATA SINGLETON,
  MARC MITCHELL,
  LAZONIA BAHAM,
  JANE DOE,
  TIFFANY LACROIX,
  FAYONA BAILEY,
  JOHN ROE, and                              CIVIL ACTION NO. 2:17-cv-10721
  SILENCE IS VIOLENCE,

          Plaintiffs,                        JUDGE: JANE TRICHE MILAZZO

              v.
                                             MAGISTRATE: JANIS VAN MEERVELD
  LEON CANNIZZARO, in his official
  capacity as District Attorney of Orleans
  Parish and in his individual capacity;

  DAVID PIPES,
  IAIN DOVER,
  JASON NAPOLI,
  ARTHUR MITCHELL,
  TIFFANY TUCKER,
  MICHAEL TRUMMEL,
  MATTHEW HAMILTON,
  INGA PETROVICH,
  LAURA RODRIGUE,
  SARAH DAWKINS, and
  JOHN DOE,
  in their individual capacities;

          Defendants.
    MEMORANDUM IN SUPPORT OF PLAINTIFFS’ MOTION TO FILE A THIRD
                      AMENDED COMPLAINT

       Plaintiffs, by and through undersigned counsel, respectfully submit this Memorandum of

Law in support of Plaintiffs’ Motion to File a Third Amended Complaint, which Defendants

oppose.




                                             1
     Case 2:17-cv-10721-JTM-JVM Document 156-1 Filed 09/06/19 Page 2 of 4



       For the reasons previously articulated in their Motion for a Rule 62.1 Indicative Ruling

(Doc. 141), Plaintiffs seek to file an amended complaint in order to withdraw the individual

damages claims against Defendants Cannizzaro, Martin, and Pipes (“Supervisory Defendants”)

based on failure to supervise and failure to intervene (“FTS and FTI claims”). Plaintiffs previously

requested that this Court treat their Motion for a Rule 62.1 Indicative Ruling as a motion to amend,

but this Court denied that request as procedurally improper. See Docs. 141, 147. Through this

motion, Plaintiffs seek the same relief. 1

       Rule 15 provides that leave to amend should be given “freely.” Fed. R. Civ. P. 15(a)(2).

There is no reason that this default guidance should not apply here. The relief sought narrows the

issues in this case, does not expand or materially alter the scope of discovery, and results in no

prejudice to Defendants. Moreover, this Court has noted that it “sees no reason why Plaintiffs will

not ultimately be allowed to voluntarily dismiss certain claims against Defendants.” Doc. 147 at

10. And, as the Court also noted, “it does not appear” that Defendants “oppose [this] request—nor

would it make sense to do so.” Id.

       Although this Court previously explained that it “lacks the power to alter the claims that

Plaintiffs ultimately want to dismiss” because of the pending appeal, id., this Court also ruled in

its August 2, 2019 Scheduling Order that the parties must move to amend the pleadings by

September 6, 2019. Plaintiffs acknowledge the Court’s lack of jurisdiction but file this motion now

to satisfy the September 6 deadline. Plaintiffs note that the Court may issue an indicative ruling

pursuant to Rule 62.1 and request that the Court do so should it find it lacks jurisdiction.




1
  This Court previously dismissed some Counts in its order on Defendants’ Motion to Dismiss. See
Doc. 116. Plaintiffs include those claims in the Third Amended Complaint in order to preserve
them for appeal.
                                                  2
     Case 2:17-cv-10721-JTM-JVM Document 156-1 Filed 09/06/19 Page 3 of 4



       For the foregoing reasons, Plaintiffs respectfully request that this Court grant Plaintiffs the

right under Rule 15 to amend the complaint to withdraw the claims at issue.

                              Respectfully submitted this 6th day of September, 2019,

                                                              /s/Olevia Boykin
                                                              Katherine Chamblee-Ryan
                                                              Ryan C. Downer
                                                              Olevia Boykin*
                                                              Admitted pro hac vice
                                                              Civil Rights Corps
                                                              910 17th Street NW
                                                              Washington, D.C. 20006
                                                              Tel. (202) 656-5198
Somil Trivedi                                                 ryan@civilrightscorps.org
Admitted pro hac vice                                         katie@civilrightscorps.org
American Civil Liberties Union Foundation                     olevia@civilrightscorps.org
915 15th Street NW
Washington, DC 20005                                          Bruce Hamilton
Tel: (202) 715-0802                                           La. Bar No. 33170
strivedi@aclu.org                                             ACLU Foundation of Louisiana
                                                              New Orleans, LA 70156
Mariana Kovel                                                 Tel. (504) 522-0628
Admitted pro hac vice                                         bhamilton@laaclu.org
American Civil Liberties Union Foundation
125 Broad Street, 18th Floor                                  Michael Blume
New York, NY 10004                                            Venable LLP
Tel: (646) 905-8870                                           1270 Avenue of the Americas
                                                              24th Floor
                                                              New York, NY 10020
                                                              Tel: (212) 370-5500


* Admitted to practice solely in Texas. Not admitted in the District of Columbia; practice limited
pursuant to D.C. App. R. 49(c), with supervision by Alec Karakatsanis, a member of the D.C.
Bar.


COUNSEL FOR PLAINTIFFS




                                                 3
     Case 2:17-cv-10721-JTM-JVM Document 156-1 Filed 09/06/19 Page 4 of 4



                                CERTIFICATE OF SERVICE

I hereby certify that on this 6th day of September, 2019, a copy of the foregoing was filed

electronically with the Clerk of Court using the CM/ECF system, and that service will be provided

through the CM/ECF system.

/s/ Olevia Boykin
Olevia Boykin




                                               4
